         Case 3:20-cv-00740 Document 97 Filed 09/09/21 Page 1 of 5 PageID #: 713




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  HUNTINGTON DIVISION


    CHRISTOPHER FAIN,
    individually and on behalf of all others
    similarly situated, et al.,

                   Plaintiffs,

    v.                                                        CIVIL ACTION NO. 3:20-cv-00740
                                                                HON. ROBERT C. CHAMBERS
    WILLIAM CROUCH, et al.,                                   MAG. JUDGE CHERYL A. EIFERT

                   Defendants.



      PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR ENTRY OF A PARTIAL
ESI PROTOCOL, PROTECTIVE ORDER, DEPOSITION PROTOCOL ORDER, 502(D)
    CLAWBACK ORDER, AND ORDER REGARDING VIRTUAL DEPOSITIONS

           In their Responses to Plaintiffs’ August 20, 2021, Motion, (ECF No. 77), Defendants Ted

Cheatham and The Health Plan, Inc. join Defendants William Crouch, Cynthia Beane, and West

Virginia Department of Health and Human Resources, Bureau for Medical Services in arguing that

ESI will not play a significant role in this case. (ECF Nos. 95, 96.) 1 For all of the reasons stated in

Plaintiffs’ earlier Reply (ECF No. 85), Plaintiffs respectfully request that the Court enter a Partial

ESI Protocol and set a deadline for the Parties to file an agreed-upon ESI Protocol, or competing

versions for the Court’s consideration if they cannot agree. See Inventiv Health Consulting, Inc. v.

French, No. 5:18-CV-295-D, 2020 WL 728148, at *9 (E.D.N.C. Feb. 12, 2020) (adopting



1
  Defendants Cheatham and The Health Plan, Inc. additionally object to Plaintiffs’ proposed
Deposition Protocol Order to the extent it limits the number of depositions to five per party group.
(See ECF No. 77-5 at 1.) At this juncture, and in the spirit of compromise, Plaintiffs agree to
Defendant Cheatham’s proposal of a 10-deposition limit, absent good cause shown. As such, the
only outstanding issue between the Parties with respect to Plaintiffs’ August 20 Motion relates to
Plaintiffs’ proposed ESI protocol and format of production.
    Case 3:20-cv-00740 Document 97 Filed 09/09/21 Page 2 of 5 PageID #: 714




plaintiff’s proposed ESI protocol for examination of defendants’ devices in a case where plaintiff

and defendant could not agree on a protocol).

       Plaintiffs ask for nothing extraordinary in seeking the relief requested in their Motion, and

instead simply seek clear guidelines to help the Parties resolve ESI disputes and minimize the need

for future involvement of the Court. Hopson v. Mayor & City Council of Baltimore, 232 F.R.D.

228, 245 (D. Md. 2005) is instructive here:

       [A]s this case graphically demonstrates, it is no longer acceptable for the parties to
       defer good faith discussion of how to approach discovery of electronic records until
       they have complied with the briefing schedule in Local Rule 104.8. Rather, as the
       proposed changes to Rule 16(f) make clear, counsel have a duty to take the initiative
       in meeting and conferring to        plan        for      appropriate       discovery
       of electronically stored information at the commencement of any case in which
       electronic records will be sought.

Like the plaintiffs in Hopson, Plaintiffs in this case have served detailed discovery requests that

clearly identify their interest in discovering ESI. “The Defendants’ immediate response should

have been to invite the Plaintiffs to meet to discuss a reasonable discovery plan.” Id. at 246.

       This Court similarly encourages cooperation and expects the Parties to discuss ESI

preservation, collection, and production at the Rule 26(f) Conference:

       The 2006 amendments to Fed. R. Civ. P. 26(f) encourage cooperation and
       transparency early in the discovery process by requiring the parties to discuss at
       their initial conference “any issues about preserving discoverable information” and
       “any            issues         about         disclosure           or        discovery
       of electronically stored information.” Fed. R. Civ. P. 26(f)(1) and 26(f)(3). The
       Rule anticipates a sharing of facts and, if necessary, discovery about the sources to
       be searched for ESI. Fed. R. Civ. P. 26(f) advisory committee notes (2006) (stating
       that the “identification of, and early discovery from, individuals with knowledge of
       a party's computer systems may be helpful.”). For some time now, federal courts
       have insisted on a collaborative approach to discovery, recognizing that this attitude
       best achieves the “spirit and purposes” of the federal discovery rules. Mancia v.
       Mayflower Textile Servs. Co., 253 F.R.D. 354, 357–58 (D.Md. 2008) (“It cannot
       seriously be disputed that compliance with the ‘spirit and purposes’ of these
       discovery rules requires cooperation by counsel to identify and fulfill legitimate
       discovery needs, yet avoid seeking discovery the cost and burden of which is
       disproportionally large to what is at stake in the litigation. Counsel cannot “behave

                                                 2
    Case 3:20-cv-00740 Document 97 Filed 09/09/21 Page 3 of 5 PageID #: 715




       responsively” during discovery unless they do both, which requires cooperation
       rather than contrariety, communication rather than confrontation.”). Parties and
       attorneys that refuse to work collaboratively with their adversaries are at odds with
       the federal system and have been routinely sanctioned. Id. at 361 n. 3. The
       obligation on the parties to meet and confer early in the case includes a “discussion
       that can and should include cooperative planning, rather than unilateral decision-
       making, about matters such as ‘the sources of information to be preserved and
       searched; number and identities of custodians whose data will be preserved or
       collected ...; topics for discovery; [and] search terms and methodologies to be
       employed to identify responsive data ...’ “ Ruiz–Bueno v. Scott, 2013 WL 6055402,
       at *3 (S.D.Ohio Nov. 15, 2013) (quoting Millberg LLP and Hausfeld LLP, “E–
       Discovery Today: The Fault Lies not in Our Rules ...,” 4 Fed. Cts. L.Rev. 131, 163
       (2011). When two-way planning does not occur upfront, and questions about the
       adequacy of the document production subsequently arise, common sense dictates
       that the party conducting the search must share information regarding the universe
       of potentially relevant documents being preserved, and those that no longer exist,
       as well as the search terms used in collecting relevant documents and the identities
       of the custodians from whom the documents were retrieved. After all, the party
       responsible for the search and production has the duty to demonstrate its
       reasonableness. See Smith v. Life Investors Ins. Co. of America, No. 2:07–cv–681,
       2009 WL 2045197, at *7 (W.D.Pa. July 9, 2009) (citing Victor Stanley, Inc. v.
       Creative Pipe, Inc., 250 F.R.D. 251, 262 (D.Md.2008)).

Burnett v. Ford Motor Co., No. 3:13-CV-14207, 2015 WL 4137847, at *8 (S.D. W.Va. July 8,

2015) (Eifert, J.). Plaintiffs want to avoid the conflict and expense that accompany failing to

discuss ESI, as described in Hopson and Burnett.

       As to the partial ESI protocol, it governs the form of production, and one set of Defendants

had essentially already agreed to it before filing a response to the instant motion. (See ECF No.

85.) In Plaintiffs’ counsel’s experience, the format prescribed is routine. And, if there are portions

that a Defendant cannot agree to, they should set forth reasons for the Court’s consideration. No

Defendant has done so in a meaningful way. (See generally ECF Nos. 85, 95, 96.)

       As to the balance of the ESI issues, Plaintiffs are simply requesting a meet and confer to

decide upon search methodology, custodians (if applicable under the search methodology), and

any necessary testing or terms for an iterative process that allows for cooperation and flexibility.

Plaintiffs moved for the deadline to meet and confer be set at August 27, 2021, and now

                                                  3
    Case 3:20-cv-00740 Document 97 Filed 09/09/21 Page 4 of 5 PageID #: 716




respectfully request that this deadline be set for one week following the Court’s decision on this

issue.

         In sum, the Parties have an obligation to meet and confer regarding ESI. At a bare

minimum, Plaintiffs are entitled to engage in a full conversation with Defendants where all Parties

have conducted their respective research on what ESI exists and where. Accordingly, Plaintiffs

request the Court grant their motion in full.



Dated: September 9, 2021                        Respectfully submitted,

                                                /s/ Walt Auvil                  .
                                                Walt Auvil, WVSB No. 190
                                                THE EMPLOYMENT LAW CENTER, PLLC
                                                1208 Market Street
                                                Parkersburg, WV 26101
                                                Phone: 304-485-3058
                                                Facsimile: 304-485-6344
                                                auvil@theemploymentlawcenter.com

                                                Avatara Smith-Carrington, Visiting Attorney
                                                LAMBDA LEGAL DEFENSE AND EDUCATION
                                                FUND, INC.
                                                3500 Oak Lawn Avenue, Suite 500
                                                Dallas, TX 75219
                                                Phone: 214-219-8585
                                                Facsimile: 214-219-4455
                                                asmithcarrington@lambdalegal.org

                                                Tara L. Borelli, Visiting Attorney
                                                Carl Charles, Visiting Attorney
                                                LAMBDA LEGAL DEFENSE AND EDUCATION
                                                FUND, INC.
                                                158 West Ponce De Leon Ave., Ste. 105
                                                Decatur, GA 30030
                                                Phone: 470-225-5341
                                                Facsimile: 404-506-9320
                                                tborelli@lambdalegal.org
                                                ccharles@lambdalegal.org

                                                Nora Huppert, Visiting Attorney

                                                4
Case 3:20-cv-00740 Document 97 Filed 09/09/21 Page 5 of 5 PageID #: 717




                                  LAMBDA LEGAL DEFENSE AND EDUCATION
                                  FUND, INC.
                                  4221 Wilshire Boulevard, Suite 280
                                  Los Angeles, CA 90010
                                  Phone: 213-382-7600
                                  Facsimile: 213-351-6050
                                  nhuppert@lambdalegal.org

                                  Sasha Buchert, Visiting Attorney
                                  LAMBDA LEGAL DEFENSE AND EDUCATION
                                  FUND, INC.
                                  1776 K Street, N.W., 8th Floor
                                  Washington, DC 20006-2304
                                  Phone: 202-804-6245
                                  Facsimile: 202-429-9574
                                  sbuchert@lambdalegal.org

                                  Anna P. Prakash, Visiting Attorney
                                  Nicole J. Schladt, Visiting Attorney
                                  NICHOLS KASTER, PLLP
                                  IDS Center, 80 South 8th Street
                                  Suite 4700
                                  Minneapolis, MN 55402
                                  Phone: 612-256-3200
                                  Facsimile: 612-338-4878
                                  aprakash@nka.com
                                  nschladt@nka.com

                                  Attorneys for Plaintiffs




                                   5
